DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, readable on claims 1-3 and 12-14 in the reply filed on 05/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2021.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding limitations recited in claims 1-3 and 12-14 which are directed to a manner of operating the disclosed control device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a deterioration determination section” in claims 1-3 and 12-14, which is disclosed by the Applicants as any control device which controls an exhaust gas sensor and an internal combustion engine and is capable of performing the instantly recited functions (Fig. 2, see: Control Device; Specification/pg. 6/l 11-19).

“a cell temperature acquisition section” in claim 12, which is disclosed by the Applicants as any control device which controls an exhaust gas sensor and an internal combustion engine and is capable of performing the instantly recited functions (Fig. 2, see: Control Device; Specification/pg. 6/L11-19).
“a gas temperature acquisition section” in claim 13, which is disclosed by the Applicants as any control device which controls an exhaust gas sensor and an internal combustion engine and is capable of performing the instantly recited functions (Fig. 2, see: Control Device; Specification/pg. 6/L11-19).
“an air-fuel ratio acquisition section” in claim 14, which is disclosed by the Applicants as any control device which controls an exhaust gas sensor and an internal combustion engine and is capable of performing the instantly recited functions (Fig. 2, see: Control Device; Specification/pg. 6/L11-19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the threshold setter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2010/0101303 A1).
Regarding claim 1, Sasaki discloses (Fig. 1; Fig. 10) a control device (see: ECU 8) for an exhaust gas sensor (see: NOx sensor 1) that includes a first cell that discharges oxygen from an exhaust gas from an internal combustion engine (see: oxygen pump cell 2), and a 5second cell that outputs a signal having a magnitude depending on a concentration of residual oxygen contained in the exhaust gas from which the oxygen has been discharged (see: NOx sensor cell 4), the control device comprising:
a deterioration determination section configured to determine whether the magnitude of the signal outputted from the second cell has exceeded a threshold to 10thereby determine whether the first cell has deteriorated (see: Pump cell control means 81); and
a threshold setting section configured to variably set the threshold depending on a concentration of the oxygen in the exhaust gas (see: Sensor cell control means 82).
 the threshold setting section is configured to increase the threshold as the concentration of the oxygen in the exhaust gas becomes higher  (see: Pump cell control means 81).
Regarding claim 3, Sasaki further discloses the first cell is configured to output a first-cell signal having a magnitude 20depending on the concentration of the oxygen in the exhaust gas (see: oxygen pump cell 2); and the threshold setter is configured to variably set the threshold based on the first-cell signal outputted from the first cell (see: Sensor cell control means 82).
Regarding claim 12, Sasaki further discloses a cell temperature acquisition section configured to acquire a temperature of the first cell, 5wherein the deterioration determination section is configured to disable determination of whether the first cell has deteriorated upon the temperature of the first cell being less than a predetermined lower limit temperature or more than a predetermined upper limit temperature (see: Heater control means 83).
Regarding claim 13, Sasaki further discloses a gas temperature acquisition section configured to acquire a temperature of the exhaust gas, wherein the deterioration determination section is configured to disable determination of whether the first cell has deteriorated upon the temperature of the 15exhaust gas being less than a predetermined lower limit temperature or more than a predetermined upper limit temperature (see: Heater control means 83).
Regarding claim 14, Sasaki further discloses an air-fuel ratio acquisition section configured to acquire an air-fuel ratio 20of the exhaust gas, wherein the deterioration determination section is configured to execute determination of whether the first cell has deteriorated only upon the air-fuel ratio of the exhaust gas being leaner than a theoretical air-fuel ratio (see: A/F Sensor cell control means 84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT J EOM/           Primary Examiner, Art Unit 1797